DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11, 14-21 and 24-31 have been examined.
Claims 1-10, 12-13 and 22-23 have been canceled by the Applicant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 14-21 and 24-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 11, 14-20 are directed to an apparatus and claims 21, 24-31 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to storing data and performing access control which is an abstract idea. Specifically, the claims recite “distributing…a first pseudo identification and first individual key…; distributing…a second pseudo identification and second individual key…; storing…first pseudo identification…; storing…service data…; storing…second pseudo identification…; storing…service data…; accessing…data…; determining from the second pseudo…; determining from the first pseudo identification…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps distributing data, storing data, accessing the entire data and determining a key and decrypting data which is a process that deals with commercial or legal interactions because access control is legal interactions including agreements in form of contracts, legal obligations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, distributed ledger, manufacturing nodes, first customer node and second customer node merely use a computer as a tool to perform an abstract idea. Specifically, distributed ledger, manufacturing nodes, first customer node and second customer node perform the steps of distributing data, storing data, accessing the entire data and determining a key and decrypting data. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of distributed ledger, manufacturing nodes, first customer node and second customer node, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of storing data and performing access control. As discussed above, taking the claim elements separately, distributed ledger, manufacturing nodes, first customer node and second customer node perform the steps of distributing data, storing data, accessing the entire data and determining a key and decrypting data. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of storing data and performing access control. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of storing data and performing access control. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: manufacturer node is operable, first customer node, and second customer node in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 14-21 and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11 and 21 recite “distributing, by the manufacturer node to a first of a plurality of customer nodes a first pseudo identification and a first individual key associated with the first pseudo identification; distributing, by the manufacturer node, to a second of the plurality of customer nodes a second pseudo identification and a second individual key associated with the second pseudo identification” However, these limitations were not described in the specification.
Specification discloses: Financial Institutions that are sharing data are assigned a pseudo identification and at least a key pair (public key and private key). Public keys for the financial institutions are associated with their pseudo identification. The public keys associated with the pseudo names are distributed (See publication paragraph 0031) but does not describe the limitations above.
Claims 11 and 21 recite “storing, by the first of the plurality of customer nodes employing the first pseudo identification, data into the distributed ledger encrypted with the first individual key identifying a first automated teller machine where the module has been installed responsive to the automated teller machine module being installed into the first automated teller machine; storing, by the first of the plurality of customer nodes employing the first pseudo identification, service data for the automated teller machine module encrypted with the first individual key while the module is installed in the first automated teller machine into the distributed ledger; storing, by the second of the plurality of customer nodes employing the second pseudo identification, data into the distributed ledger encrypted with the second individual key identifying a second automated teller machine where the module has been Page 6 of 12Appl No. 16/309,994 Reply to 02-11-22 Office Action installed responsive to the automated teller machine module being installed into the second automated teller machine; storing, by the second of the plurality of customer nodes employing the second pseudo identification, service data for the module encrypted with the second individual key while the module is installed in the second automated teller machine into the distributed ledger” However, these limitations were not described in the specification.
Specification discloses: As the financial institution store records in the distributed ledger, they use their pseudo identification as the source of the record. Thus, other financial institutions can access data in the records with the public key having a matching pseudo identification. (See publication paragraph 0032). but does not describe the limitations above.
Claims 11 and 21 recite “the first of the plurality of customer nodes is operable to access service data stored by the second customer node employing the second pseudo identification by determining from the second pseudo identification a key associated with the second pseudo identification that is operable to decrypt the service data, and decrypting the service data with the key associated with the second pseudo identification; and the second of the plurality of customer nodes is operable to access service data stored by the first customer node employing the first pseudo identification by determining from the first pseudo identification a key associated with the first pseudo identification that is operable to decrypt the service data, and decrypting the service data with the key associated with the first pseudo identification” However, these limitations were not described in the specification.
Specification discloses: If, at 404, the determination was made that the customer whishes to search for all records (ALL), at 408 records for the plurality of financial institutions are searched. The records that match the search criteria from all of the plurality of financial institutions are aggregated. The sources of records provided in the aggregated records are the pseudo identifications associated with the other financial institutions. The requestor employs the public keys associated with pseudo identifications corresponding to other of other of the plurality of financial institutions to obtain data from the records from the other of the plurality of financial institutions. (See publication paragraph 0036) but does not describe the limitations above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685